Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Ex. (m)(7) June 1, 2007 The Board of Directors Jennison Natural Resources Fund, Inc. Gateway Center Three 100 Mulberry Street Newark, New Jersey 07102 Re: Management Fee Reduction: Jennison Natural Resources Fund, Inc. (the Fund) To the Board of Directors: Effective June 1, 2007, Prudential Investments LLC (PI), as the Investment Manager to the Fund, has contractually agreed, through September 30, 2008, to waive a portion of the management fee that it would otherwise receive under the terms of the management agreement between PI and the Fund dated February 23, 2001. Effective as of June 1, 2007, PI agrees to a waiver equivalent to 0.05% of the management fee rate on average daily net assets over $2 billion that would otherwise be applicable under the terms of the management agreement. Very truly yours, PRUDENTIAL INVESTMENTS LLC By: /s/ Robert F. Gunia Name: Robert F. Gunia Title: Executive Vice President
